DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 JAN 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 12 JAN 2021.  The status of the claims is as follows:
Claims 1-11 are pending.
Claim 1 is amended.
Claims 9-11 are withdrawn (without traverse, 15 JAN 2020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘420 (U.S. Patent 6,228,420) in view of Lee ‘831 (U.S. Patent 6,656,831).
Claim 1 – Lin ‘420 teaches a substrate processing apparatus comprising:
a device for subjecting a substrate to processing (Column 4 Lines 53-59); and5
a controller (Column 4 Line 62) for modifying a control parameter (Column 3 Lines 6-8, actual deposition time) predetermined to control the device with a first modification value (Column 3 Line 4, compensative coefficient K) and a second modification value (Column 2 Lines 55 – 57, V(t)) that vary over time (implicit, as V(t) is a function of time and K is derived from V(t), thereby calculating a modified parameter (Column 3 Lines 6-8, K is multiplied by a preset deposition time to yield an actual deposition time), and controlling the device based on the modified parameter (Column 3 Lines 6-8, mass flow controller is controlled by modified time parameter),
wherein the first modification value has a shorter term for modifying the control parameter 10than the second modification value (K is derived from V(t); as such K must be known for less time than V(t) and necessarily is of a shorter term than V(t)).
Lin ‘420 does not teach or suggest first and second modification values that each vary independently over time.  Examiner notes that Claim 1 is drawn to an apparatus; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Lin ‘420 does not teach or suggest the device including an RF generator configured to supply high-frequency power to perform plasma processing on the substrate.  Examiner notes that an intended use of the apparatus disclosed in Lin ‘420 is to supply TDMAT to a process chamber for VLSI applications (Column 1 Lines 29-40).  Lee ‘831 is drawn to plasma-enhanced CVD of metal nitride layers (Abstract) and is intended to be used in VLSI applications (Column 1 Lines 13-21).  Lee ‘831 further teaches that a known process includes deposition of titanium nitride from TDMAT in a plasma-enhanced CVD process (Column 3 Lines 49-67); the incorporation of hydrogen plasma advantageously reduces impurities and increases resistivity of the deposited film (Column 3 Lines 49-67).  The plasma is generated by incorporation of an RF source into the processing apparatus (Column 5 Lines 8-16).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the apparatus of Lin ‘420 to include an RF generator as suggested by Lee ‘831, as Lin ‘420 teaches an apparatus for depositing TDMAT in VLSI processes and Lee ‘831 teaches an apparatus for depositing TDMAT in VLSI processes, wherein the inclusion of an RF generator advantageously benefits the film being deposited.
Claim 2 – Lin ‘420 / Lee ‘831 teaches the substrate processing apparatus according to claim 1, wherein the control parameter is a cycle frequency of iterative processing in ALD recorded in a recipe, a cycle frequency of a step of the recipe, a time of the step or an analog output (Lin ‘420 Column 3 Lines 6-8, deposition time is a time of the deposition step).  
Claim 3 – Lin ‘420 / Lee ‘831 teaches the substrate processing apparatus according to claim 1, wherein the first modification value and the second modification value are set according to an integration frequency of film formation processing, a total time of the film formation processing, an integration value of a thickness of a film formed by the film formation processing or an 20integration frequency of a cycle frequency of iterative processing in ALD processing (Lin ‘420 Column 2 Lines 59 – 62, V(t) and K are set based on accumulated time t).  
Claim 4 – Lin ‘420 / Lee ‘831 teaches the substrate processing apparatus according to claim 1, wherein the first modification value and the second modification value are expressed in terms of a percentage, an increase/decrease value or the modified parameter (Lin ‘420 Column 2, Equations 1-3 allow for expression of either modification value in terms of the modified control parameter).  
Claim 5 – Lin ‘420 / Lee ‘831 teaches the substrate processing apparatus according to claim 1, wherein the first modification value moderates variation occurring in a processing result of the substrate after restart of the processing of the substrate due to stop of the processing of the substrate by the device (Lin ‘420 Column 5 Lines 17-22, K modifies the deposition of the film to allow for constant film thickness across multiple sequential substrates; see also Lin ‘420 Column 1 Lines 56 – 62, the number of previous depositions affects future depositions).  
Claim 6 – Lin ‘420 / Lee ‘831 teaches the substrate processing apparatus according to claim 1, further comprising
a reactor chamber for subjecting the substrate to processing (Lin ‘420 Column 4 Lines 53-59), wherein
the first modification value moderates variation occurring in a processing result of the substrate after cleaning and pre-coat of the reactor chamber due to the cleaning and 35the pre-coat (Lin ‘420 Column 5 Lines 17-22, K modifies the deposition of the film to allow for constant film thickness across multiple sequential substrates; see also Lin ‘420 Column 1 Lines 56 – 62, the number of previous depositions affects future depositions).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘420 / Lee ‘831 as applied to claim 1 above, and further in view of Takahata ‘145 (U.S. PGPub 2010/0144145).
Claim 7 – Lin ‘420 / Lee ‘831 teaches the substrate processing apparatus according to claim 1, further comprising
a reactor chamber for subjecting the substrate to processing (Lin ‘420 Column 4 Lines 53-59).
Lin ‘420/ Lee ‘831 does not disclose multiple processing paths based on reactor chamber states.  Takahata ‘145 teaches computer control of a semiconductor processing apparatus (Abstract), where different reactions and protocols are engaged based on system processing times (e.g. Figure 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lin ‘420 / Lee ‘831 to include the additional control algorithms of Takahata ‘145, as Lin ‘420 / Lee ‘831 wants to control the deposition in a process chamber based on accumulated deposition time and Takahata ‘145 teaches algorithms intended to stabilize a chamber and improve processing when unexpected variations in 
Claim 8 – Lin ‘420 / Lee ‘831 / Takahata ‘145 teaches the substrate processing apparatus according to claim 7, wherein the plurality 10of first modification values contain a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time shorter than a predetermined time, a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time longer than the predetermined time, and a first modification value to be used when 15cleaning and pre-coat of the reactor chamber are performed just before the processing of the substrate is started Lin ‘420 teaches how the system compensates for varying degrees of deposition already existing in the deposition chamber as discussed at Column 5 Lines 17-22 and Column 1 Lines 56 – 62, while Takahata ‘145 teaches compensation strategies for dealing with unexpected temporal processing variations in a process recipe at e.g. Figure 1 and PG 0066-0069).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 12 JAN 2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin ‘420 and Lee ‘831 under 35 U.S.C. 103 for Claims 1-6 (including Takahata ‘145 for Claims 7-8).
Applicant argues that Lin ‘420 does not include the newly amended feature of Claim 1.  Examiner agrees and withdraws the rejection under 35 U.S.C. 102(a)(1).  
The remainder of Applicant's arguments filed 12 JAN 2021 have been fully considered but they are not persuasive.
Applicant argues that claims which depend from an allowable claim are allowable at least by virtue of their dependency.  Examiner notes that at the present time, Claim 1 is not held to be allowable; therefore, no dependent claim can be held allowable on this basis alone.  In the absence of specific arguments to any dependent claim differentiating it over the prior art, Examiner maintains the propriety of the rejection of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712